IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40367
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      DANIEL SHAW OUELLETTE,

                                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:98-CR-40-ALL
                        --------------------
                          December 23, 2002
Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Following completion of his term of incarceration imposed for

a conviction for mail fraud, Daniel Shaw Ouellette moved for an

early termination of his supervised release. His motion was denied

on December 10.   He sought reconsideration on January 4.      Again

denied, he appeals to this court.

     Notice of appeal following a final judgment is a prerequisite

to the exercise of jurisdiction by the Fifth Circuit.          United


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
States v. Winn, 948 F.2d 145, 153 (5th Cir. 1991).             Ouellette’s

untimely motion to reconsider did not destroy the finality of the

December 10 judgment.       See United States v. Cook, 670 F.2d 46, 48

(5th Cir. 1982).         With neither a timely notice of appeal nor a

timely    motion   for    reconsideration,   this   court   does   not   have

jurisdiction over an appeal of the district court’s December 10

ruling.    It does, however, have appellate jurisdiction over the

January 29 judgment named in his notice.        However, Ouellette makes

no argument relating to the substance of that matter.                In the

absence of any argument specifically addressing the January 29

denial of the motion to reconsider, the decision of the district

court to deny the motion for reconsideration is affirmed.

     AFFIRMED.




                                     2